Carlisle, J.
Where, upon the trial of one under two indictments for the possession of, and the sale of, intoxicating liquors, the jury is authorized to find that a State revenue agent on two occasions, within two days of each other, gave a certain woman money with the request that she purchase whisky for him, and that on both occasions she went directly to the defendant’s place of business and on each occasion returned with a gallon of whisky and six cans of beer; and that on one of these two occasions, when the first agent saw her go directly to the defendant’s place of business without stopping anywhere along the way, a second agent was at the defendant’s place of business and saw the defendant deliver two paper sacks to the woman, into one of which he saw the defendant put six cans of beer, and saw the woman give the defendant a twenty-dollar bill for which he gave her some change, and the second agent followed the woman, who stopped nowhere along the way, directly back to the place where the first agent was waiting; and the agents took from her car the same two sacks which the second agent had seen the defendant deliver to the woman, and there were no other packages in the woman’s car, and one of the sacks contained the six cans of beer which the second agent had seen the defendant put into one of the sacks, and the other sack contained two one-half gallon jars of whisky, all of which transactions took place in Bulloch County, a dry county—the verdicts finding the defendant guilty of selling, and of possessing, whisky were authorized by the evidence, and the trial court did not err in denying the motions for a new trial, based solely on the general grounds.

Judgments affirmed.


Gardner, P.J., and Townsend, J., concur.

Cohen Anderson, for plaintiff in error.
Walton Usher, Solicitor-General, contra.